July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LEDARRE V. ZIEGLER, Appellant

NO. 14-17-00041-CV                          V.

           REGIONS BANK DBA REGIONS MORTGAGE, Appellee
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 14, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ledarre V. Ziegler.

      We further order this decision certified below for observance.